0. Allen, J.
The question in this case is whether there was any evidence, sufficient to go to the jury, to show that the defendant was negligent in the performance of any duty which it owed to the plaintiff, as one of the purchasers of the cloths manufactured by the defendant; and we are of the opinion that there was not. The plaintiff’s action was brought on September 22, 1884. According to the testimony of the expert witness introduced by the plaintiff, it had never been shown, until 1886, that any cases of poisoning had occurred like the plaintiff’s. For all that appears, the plaintiff’s was.the first instance of injury that ever was known to arise from the cause alleged in the declaration. All that the plaintiff showed against the defendant was, that it used an article for dyeing its cloths which was the most common mordant used in wool dyeing, which was also used very extensively in dyeing cotton stockings black, which, so far as then known, had never caused injury to anybody who merely handled the cloths, and which the defendant did not know or suppose, and had no reason to know or suppose, to be injurious; and, under these circumstances, although there was evidence tending to show that, in point of fact, the plaintiff was injured by merely handling the cloths, this was not a result which the defendant was bound or ought to have contemplated as likely to happen. The facts of the present case do not call upon us to go any further than this. See Commonwealth v. Pierce, 138 Mass. 165, 179, 180; Davidson v. Nichols, 11 Allen, 514; Wellington v. Downer Kerosene Oil Co. 104 Mass. 64.

Exceptions overruled.